309 N.Y. 762 (1955)
The People of the State of New York, Respondent,
v.
Cecelia Lederle, Appellant.
The People of the State of New York, Respondent,
v.
Dan Castrillo, Appellant.
The People of the State of New York, Respondent,
v.
Oscar Bickel, Appellant. (Consolidated Appeals.)
Court of Appeals of the State of New York.
Submitted July 8, 1955.
Decided July 8, 1955
Raymond Keran O'Brien for motion.
No one opposed.
Motion granted and case set down for argument during the October, 1955, session of the Court of Appeals.